DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The objections to the drawings are withdrawn in light of the replacement drawing sheets, filed 11/01/2022.
The objections to the Specification are withdrawn in light of the amendments to the Specification, filed 11/01/2022.
The objections to claim 9 are withdrawn in light of the amendments to the claim, filed 11/01/2022.
The rejection of claim 9 under 35 U.S.C. 112(b) is withdrawn in light of the amendments to the claim, filed 11/01/2022.
Applicant's arguments, filed 11/01/2022, regarding the rejections of claims 1-9 under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant argues that claims 1 and 9, as amended, contain additional elements that integrate the abstract idea into a practical application. Examiner disagrees. The additional amended limitations of “capturing a course video of a coach performing an exercise utilizing at least one camera; recording coach exercise data of the exercise performed by the coach utilizing a first acceleration sensor, wherein the coach exercise data comprises sample points, and each of the sample points comprises an X-axis acceleration value, a Y-axis acceleration value, and a Z-axis acceleration value; synchronizing the coach exercise data with the course video using a time code of the course video in such a manner that each of the sample points corresponds to a particular frame of the course video; storing the course video and the coach exercise data in a cloud database; obtaining, by a processor of a smart device, the course video and the coach exercise data; [and] playing the course video through a display electrically coupled to the smart device” encompass insignificant extra-solution activity that fails to integrate an abstract idea into a practical application. (See MPEP 2106.05(g)). That is, the recited limitations describe gathering data/ inputs (i.e., video data (course video), acceleration/coach exercise data, etc.) to be used in the recited calculations and/or equations that encompass the abstract idea (“Mathematical Concepts”), as well as transmitting/displaying the data for further data collection (i.e., playing the captured course video [to the user] and obtaining user exercise data from the inertial measurement unit). Moreover, the Supreme Court has found that the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional, as is the case with the present invention (See, e.g., Specification, [0004], “A common motion assessing system uses a multi-lens photographing device with computer vision technology to analyze the user’s motion posture…A conventional way is to use a wearable inertial sensor which includes an accelerometer and gyroscope to record acceleration and angular velocity of the sensor in three-dimensional space. Thus, the motion trajectory can be calculated, analyzed, and compared.” (Emphasis added); see also, Li et al. (U.S. 10,563,981 B1), Col. 13, ln. 24-34, where the audio and/or video data captured of a coach performing a workout using standard recording equipment is synchronized with motion data captured from a management device while the coach performs the workout so that they can be played back together). 
	Furthermore, the amended limitations of, for a second exercise type, “calculating a force difference and an angular difference between the user segment and the coach window, setting a force weight and an angular weight, and when larger one of the force difference and the angular difference is greater than an error threshold, increasing one of the force weight and the angular weight that corresponds to the larger one of the force difference and the angular difference, and calculating the exercise score based on the force difference, the angular difference, the force weight, and the angular weight” encompass mathematical concepts (mathematical calculations and/or equations). (See, e.g., MPEP 2106.04(a)(2)(I) (expressly categorizing force calculations as mathematical equations and/or mathematical relationships)). That is, these limitations serve merely to specify a mathematical score calculation for a second exercise type (Specification, [0047-0057], where the exercise score for the second exercise type is calculated based on a difference between the user segment and the coach window by a deduction mechanism, as further described therein); however, no matter how specific, the score calculation remains an abstract idea.
	For these reasons, pending claims 1-5 and 7-9 remain rejected under 35 U.S.C. 101.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a mathematical concept of calculating an exercise score(s).
	Claim 1 recites the limitations “A scoring method for a system…the scoring method comprising: … for a first exercise type, calculating an exercise score according to stabilities of the user segment and the coach window; and for a second exercise type, calculating a force difference and an angular difference between the user segment and the coach window, setting a force weight and an angular weight, and when larger one of the force difference and the angular difference is greater than an error threshold, increasing one of the force weight and the angular weight that corresponds to the larger one of the force difference and the angular difference, and calculating the exercise score based on the force difference, the angular difference, the force weight, and the angular weight.” As drafted, these limitations are steps that, under their broadest reasonable interpretation, encompass mathematical calculations and/or equations. Specifically, the limitations cover mathematically calculating exercise scores, either according to the user segment and coach window stabilities (for a first exercise type), or by calculating a force difference and an angular difference between the user segment and the coach window, setting a force weight and an angular weight, and when larger one of the force difference and the angular difference is greater than an error threshold, increasing one of the force weight and the angular weight that corresponds to the larger one of the force difference and the angular difference, and calculating the exercise score based on the force difference, the angular difference, the force weight, and the angular weight (for a second exercise type). If claim limitations, under their broadest reasonable interpretation, cover mathematical calculations and/or equations, then they fall within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
	The judicial exception is not integrated into a practical application. Specifically, the claim recites the additional elements of “a wearable device which comprises an inertial measurement unit”, “capturing a course video of a coach performing an exercise utilizing at least one camera”, “recording coach exercise data of the exercise performed by the coach utilizing a first acceleration sensor, wherein the coach exercise data comprises sample points, and each of the sample points comprises an X-axis acceleration value, a Y-axis acceleration value, and a Z-axis acceleration value”, “synchronizing the coach exercise data with the course video using a time code of the course video in such a manner that each of the sample points corresponds to a particular frame of the course video”, “storing the course video and the coach exercise data in a cloud database”, “obtaining, by a processor of a smart device, the course video and the coach exercise data”, “playing the course video through a display electrically coupled to the smart device”, “obtaining a coach window from the coach exercise data”, “obtaining user exercise data from the inertial measurement unit and obtaining a user window from the user exercise data, wherein a length of the user window is longer than that of the coach window”, and “searching a user segment from the user window that is most similar to the coach window”. The wearable device comprising an inertial measurement unit is recited at a high level of generality and merely automates the “obtaining user exercise data” step, thereby serving as a generic sensor to perform the abstract idea. The sensor is claimed generically, is operating in its ordinary capacity, and does not use the judicial exception in a manner that imposes a meaningful limit on the exception. Similarly, the recited smart device comprising a processor for obtaining the course video and the coach exercise data and for playing the course video through a display electrically coupled to the smart device is recited at a high level of generality. That is, the smart device and electrically coupled display are claimed generically, such that they are operating in their ordinary capacity and do not use the judicial exception in a manner that imposes a meaningful limit on the exception. As recited, these additional elements amount to no more than mere instructions to apply the exception using generic computing devices and a generic display. 
	Furthermore, the above-recited additional elements are directed to insignificant extra-solution activity – i.e., pre-solution data gathering to collect inputs for the score calculation(s) and/or data transmission/display – which do not integrate the abstract idea into a practical application. Specifically, the capturing, recording, synchronizing, storing, obtaining, playing, obtaining, obtaining, obtaining, and searching limitations, as claimed in that order, are directed to data gathering and/or data transmission/display in order to collect inputs to utilize when calculating an exercise score(s). Thus, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. (See MPEP 2106.05(g)). That is, the course video, coach exercise data, user exercise data, as well as the resultant coach window, user window, and user segment, are simply data collected from generic sensors (i.e., camera, accelerometer, inertial measurement unit) to be used in the calculation of an exercise score(s). Accordingly, the claim is directed to an abstract idea.
	Finally, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract into a practical application, the additional element of a sensor(s) amounts to no more than mere instructions to apply the exception using a generic sensor(s), which cannot provide an inventive concept. (See MPEP 2106.05(d)(I); 2106.05(a)(III)). The Specification further expressly acknowledges that a wearable device comprising an inertial measurement unit is well-understood, routine, and conventional – as is also a camera for capturing a video of a user/coach/etc. performing an exercise (See, Specification, [0004], “A common motion assessing system uses a multi-lens photographing device… A conventional way is to use a wearable inertial sensor which includes an accelerometer and a gyroscope to record acceleration and angular velocity of the sensor in three-dimensional space.” (Emphasis added); Similarly, the limitation of synchronizing exercise data with video data is also well-understood, routine, and conventional, as inferred by the Specification and further taught in the prior art (See, Specification, [0028], where “coach exercise data is synchronized with the course video through a time code such as Society of Motion Picture and Television Engineers (SMPTE), but any other format of time code may be adopted in another embodiment…”; see also, Li et al. (U.S. 10,563,981 B1), Col. 13, ln. 24-34, where the audio and/or video information captured of a coach performing a workout using standard recording equipment is synchronized with motion data captured from a management device while the coach performs the workout so that they can be played back together). Moreover, as further discussed above with respect to integration of the abstract idea into a practical application, the capturing a course video, recording coach exercise data, synchronizing the coach exercise data with the course video, playing the course video, obtaining a coach window, obtaining user exercise data, obtaining a user window, and searching a user segment from the user window are simply insignificant extra-solution activity. Such insignificant extra-solution activity also fails to provide an inventive concept. Accordingly, claim 1 is not patent eligible. 
	Claim 9, which is directed to a system, is identical in substance to claim 1, but also recites the limitations “a server” for performing a plurality of steps, “a smart device communicatively connected to the wearable device for receiving the user exercise data”, and “wherein the smart device is configured to perform a plurality of steps or transmit the user exercise data and the coach exercise data to a computation module for performing the steps comprising”. The server, smart device, display, and computation module are claimed generically, are operating in their ordinary capacity, and do not use the judicial exception in a manner that imposes a meaningful limit on the exception. As recited, these additional elements amount to no more than mere instructions to apply the exception using generic computing devices and a generic display. Furthermore, the capture a course video, record coach exercise data, synchronize the coach exercise data with the course video, store the course video and the coach exercise data, obtain user exercise data, receiving the user exercise data, obtain the course video and the coach exercise data, play the course video, and transmit the user exercise data and the coach exercise data steps, as well as the obtaining a coach window, obtaining a user window, and searching a user segment from the user window steps, are directed towards insignificant extra-solution activity (pre-solution data gathering to collect inputs for the score calculation and/or data transmission/display). These additional elements do not integrate the abstract idea into a practical application nor provide an inventive concept. Moreover, the receiving and transmitting steps, as well as storing and retrieving (obtaining) information steps, have been recognized as well-understood, routine, and conventional activity. (See MPEP 2106.05(d)(II)). Accordingly, claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claim 9 is thus not patent eligible. 
	Claim 2 recites the limitations “wherein a beginning point of the user window precedes a beginning point of the coach window, an end point of the user window follows an end point of the coach window, and the step of searching the user segment from the user window that is most similar to the coach window comprises: performing an open-begin-end dynamic time warping algorithm to the user window and the coach window to obtain the user segment”. These additional elements are directed towards insignificant extra-solution activity – i.e., an insignificant application (searching a user window that completely encompasses a coach window; using time warping to obtain the user segment) or mere selection of a particular data source or type of data (user windows that completely encompass coach windows; user segments obtained via time warping) to be manipulated. Furthermore, these additional elements do no more than generally link the judicial exception to a particular technological environment or field of use (scoring methods for user windows that completely encompass coach windows; scoring methods for user segments obtained via time warping). Thus, these additional elements fail to integrate claim 1’s abstract idea into a practical application. Moreover, such insignificant extra-solution activity and general linking to a particular technological environment or field of use also fails to provide an inventive concept. Furthermore, the Specification expressly acknowledges that an open-begin-end dynamic time warping algorithms is well-understood, routine, and conventional. (See, Specification, [0035], “People in the art should be able to understand the OBE-DTW algorithm which will not be described in detail herein.”; see also, MPEP 2106.05(d)(I), 2106.07(a)(III)). Accordingly, claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claim 2 is thus not patent eligible. 
	Claims 3-5 and 7-8 recite additional limitations that encompass, under their broadest reasonable interpretation, mathematical calculations and/or equations that fall within the “Mathematical Concepts” grouping of abstract ideas. (See, e.g., MPEP 2106.04(a)(2)(I) (expressly categorizing ratios and force calculations as mathematical equations and/or mathematical relationships)). The limitations serve merely to further specify the mathematical score calculation for a first or second exercise type beyond those provided in earlier claims. However, no matter how narrow in scope, the score calculation remains an abstract idea. Accordingly, dependent claims 3-5 and 7-8 are not patent eligible. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. (10,563,981 B1) – This reference teaches capturing audio and/or video data of a coach performing a workout using standard recording equipment, determining form measurements/data based on the coach’s motions while performing the captured workout using a management device, and synchronizing the data so that they can be played back together. Additionally, the reference teaches playing a video of the coach performing a workout on the management device for a user to follow along with while the user’s motions are captured and compared to those of the recorded workout by the coach. The reference thereafter teaches providing feedback to the user based on the determined differences from the comparison. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA N BRANDLEY whose telephone number is (571)272-4280. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol, can be reached on (571)272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALYSSA N BRANDLEY/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715